DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an optimization module to build portions” and “a delivery module to” in claim 8.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 13, line 10 recites “injecting the JSE at an appropriate point in the JSVM” it is unclear what constitutes “an appropriate point” means in the context of the claim. Does this relate to a point in time or is it based on a consistent state of the JSVM? For examination purposes, examiner interprets the limitation as a consistent state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holiday, Jr. (US 6,272,674 B1) in view of Sprigg et al. (US 2004/0203690 A1).

Regarding claim 1, Holiday teaches a method, comprising: 
create a JavaScript environment (JSE) by initializing a portion of a JavaScript virtual machine (JSVM) to a point at which the portion of the JSVM has a known consistent state (Abstract: All software for an application is loaded into the JVM, and any compilation, optimization, or initialization takes place, prior to execution of the application program, so that no delays are incurred during such execution; Col. 1, lines 56-59: Java, however, allows software modules to be loaded and linked into a running program environment, known as a Java virtual machine (JVM); Col. 3, lines 18-29: Java software applications are loaded into a Java virtual machine (JVM) in a manner suited for real-time server applications…All software for an application is loaded into the JVM, and any compilation, 
Holiday teaches initializing the JVM but does not expressly teach receiving a request for an asset that incorporates the JSVM from an application; and transmitting the JSE to the application.
However, Sprigg teaches a method for dynamically downloading system services (i.e., JVMs) as needed by applications. Sprigg further teaches receiving a request for an asset that incorporates the JSVM from an application and transmitting the JSE to the application ([0021]: the application is a Java applet and requires the use of a Java virtual machine (a system service) to execute. The device may contain a software platform, such as Brew.TM., described above. The device, using the software platform, determines that a Java virtual machine is used by the applet by checking whether there are any references by the applet to an object class indicating a Java virtual machine; [0023] If the system service is not installed, then the "no" branch is followed and the system proceeds to download the system service (Step 220). Following the above example, if the Java virtual machine used by the downloaded application is not installed in the device, then the device makes a request to the server to download the Java virtual machine.).


Regarding claim 2, Sprigg teaches comprising transmitting the application a customized runtime monitor that supports injecting the JSE ([0001]: a device that intends to execute the Java applet will install the Java virtual machine on the device. Typically, because the virtual machine, or other system service, needs to be integrated into the device it is executing on; [0012] The wireless device 110 may contain a processor and memory, primary and secondary, (not shown) used to store, load and execute the applications 110 and system services 115 downloaded from the server. These applications 110 and system services 115 may also interact with a software platform located on the wireless device used to simplify interfacing with the wireless device, such as by providing generalized calls for device specific resources. Such a software platform is the Binary Runtime Environment for Wireless.TM. (BREW.TM.) software; [0030] For example, the application may be a Java applet requiring the use of a Java virtual machine to execute on the wireless device. A loader loading the Java applet on the device for execution may request Java virtual machine services by using a Brew.TM. API mechanism identifying the Java virtual machine by a unique identifier. In one embodiment, this identifier is a 32 bit class identifier; [0032] The device, or specifically in one embodiment the Brew software platform, makes the determination as to whether the virtual machine requested by the loader is in memory already; [0036] If the device contains a software platform, such as the Brew.TM. 

Regarding claim 3, Sprigg teaches comprising controlling the application to inject the initialized JSE into a local runtime monitor using an interface of the local runtime monitor ([0030] For example, the application may be a Java applet requiring the use of a Java virtual machine to execute on the wireless device. A loader loading the Java applet on the device for execution may request Java virtual machine services by using a Brew.TM. API mechanism).

Regarding claim 7, Holiday teaches where the JSE includes a binary image of a state of the portion of the JSVM including compiled and optimized code, and initialized variables (Col. 9, lines 4-18: In another example, an image of the loaded application may be stored in a non-volatile medium. That is, the state of the loader environment 200, including all classes, packages, and information about the classes and packages, may be written out to a non-volatile medium, such as a hard disk file. This information would include the code (including compiled or optimized code) for methods of the classes so written out. Then, in order to restart the JVM 100 with that same software at a later time, the disk file may be simply read in, allowing the JVM to bypass the steps 400-418 and 422-424 in the above description of the flow chart shown in FIG. 4. Instead, the JVM 100 would need only to reinitialize each class (thus recreating any initial data in the heap 104) and commence program execution (steps 420 and 426, respectively).).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holiday, Jr. and Sprigg, as applied to claim 1, in further view of Shah (US 2013/0227354 A1).

Shah was cited in filed IDS.

Regarding claim 4, Holiday nor Sprigg expressly teach but Shah does teach comprising transmitting an uninitialized portion of the JSVM to the application ([0008]: The received at least one JavaScript comprises one or more compiled first sections, with the processor type and the one or more computing device features being used in compiling the one or more first sections. The at least one JavaScript also comprises one or more second sections. The computing device further comprises a JavaScript Compiler adapted to compile the one or more second sections of the at least one JavaScript and a JavaScript Engine and adapted to execute the one or more first sections of the at least one JavaScript and the one or more second sections of the at least one JavaScript; [0009] Another embodiment of the invention comprises a computing system. One computing system comprises means for developing source code of one or more JavaScripts. The computing system further comprises means for implementing decision logic to determine a partitioning of the one or more JavaScript source code into (i) a first portion of code comprising code chosen to be converted/compiled to a device-specific code due to at least one of, protecting one or more unique code features, and an ease of conversion, and (ii) a second portion of code comprising code not chosen to be converted/compiled to device-specific code. The computing system yet further comprises means for pre-compiling the first portion of the code as the device-specific code, means for identifying the first portion of code as the device-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah with the teachings of Holiday and Sprigg to transmit unitialized portions to the application. The modification would have been motivated by the desire of enabling secure distribution of JavaScripts to computing devices and protecting JavaScript source code from unwanted distribution.

Regarding claim 5, Shah teaches where the uninitialized portion of the JSVM is compiled and optimized by a runtime monitor initiated by the application, and where the application incorporates the uninitialized portion and the initialized portion to perform a function ([0008-12]; [0021]; [0035]; claim 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holiday, Jr. and Sprigg, as applied to claim 1, in further view of Massarenti (US 2006/0101468 A1).

Massarenti was cited in filed IDS.

Regarding claim 6, Holiday and Sprigg do not expressly teach but Massarenti teaches repeatedly compiling and executing the portion of the JSVM several times to identify the point at which the portion of the JSVM has the known consistent state ([0059] According to at least one example of runtime execution environment 225, before a method is run on computing device platform 200, the method may be compiled to code that is compatible with 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Massarenti with the teachings of Holiday and Sprigg to determine a point on which the JSVM is in a consistent state. The modification would have been motivated by the desire of ensuring compatibility and usability of the JVM to improve user experience by avoiding delays in application processing.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2013/0227354 A1) in view of Sprigg et al. (US 2004/0203690 A1).

Regarding claim 8, Shah teaches the invention substantially as claimed including a system (Abstract: a computing device), comprising: 
a data store to store a set of uncompiled portions of a JavaScript virtual machine (JSVM) ([0009]: One computing system comprises means for developing source code of one or more JavaScripts. The computing system further comprises means for implementing decision logic to determine a partitioning of the one or more JavaScript source code into (i) a first portion of code comprising code chosen to be converted/compiled to a device-specific code due to at least one of, protecting one or more unique code features, and an ease of conversion, and (ii) a second portion of code comprising code not chosen to be converted/compiled to device-specific code. The computing system yet further comprises means for pre-compiling the first portion of 
an optimization module to build portions of the JSVM to identify portions of the JSVM that optimize to a consistent state, and to store initialized versions of the portions of the JSVM that optimize to a consistent state in the data store as JavaScript environments ([0008]: In one embodiment an application is adapted to receive the at least one JavaScript from a network device. The received at least one JavaScript comprises one or more compiled first sections, with the processor type and the one or more computing device features being used in compiling the one or more first sections. The at least one JavaScript also comprises one or more second sections. The computing device further comprises a JavaScript Compiler adapted to compile the one or more second sections of the at least one JavaScript and a JavaScript Engine and adapted to execute the one or more first sections of the at least one JavaScript and the one or more second sections of the at least one JavaScript; Abstract: the pre-compilation of the one or more first sections of the JavaScript eliminating run-time compilation (i.e., known consistent state); [0009-11]; [0021], [0035]: At 346 the method 385 comprises merging the compiled JavaScript source code and pre-compiled device-specific code to obtain an optimized JIT code 417 and at 356 the method 385 comprises processing 419 the optimized JIT code, claim 1); and 
a delivery module to, in response to a request for an asset associated with the JSVM from an application, deliver, uncompiled portions of the JSVM for portions of the JSVM that are not associated with a JavaScript environment, and JavaScript environments for portions of the JSVM for which a JavaScript environment has been stored (Fig. 1, steps 112 and 114; [0020]: the application 110 may receive a response 114 from a network device 150 
	Shah does not expressly teaches a JSVM and deliver to a runtime monitor associated with the application, portions.
	However, Sprigg teaches a method for dynamically downloading system services (i.e., JVMs) as needed by applications. Sprigg further teaches a JSVM and deliver to a runtime monitor associated with the application, portions ([0001]: a device that intends to execute the Java applet will install the Java virtual machine on the device. Typically, because the virtual machine, or other system service, needs to be integrated into the device it is executing on; [0012] The wireless device 110 may contain a processor and memory, primary and secondary, (not shown) used to store, load and execute the applications 110 and system services 115 downloaded from the server. These applications 110 and system services 115 may also interact with a software platform located on the wireless device used to simplify interfacing with the wireless device, such as by providing generalized calls for device specific resources. Such a software platform is the Binary Runtime Environment for Wireless.TM. (BREW.TM.) software; [0030] For example, the application may be a Java applet requiring the use of a Java virtual machine to execute on the wireless device. A loader loading the Java applet on the device for execution may request Java virtual machine services by using a Brew.TM. API mechanism identifying the Java virtual machine by a unique identifier. In one embodiment, this identifier is a 32 bit class identifier; [0032] The device, or specifically in one embodiment the Brew software platform, makes the determination as to whether the virtual machine requested by the loader is in memory already; [0036] If the device contains a software platform, such as the Brew.TM. software, to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprigg with the teachings of Holiday to request JVMs to be integrated into applications. The modification would have been motivated by the desire of only download or install JVMs on an as needed basis to avoid taking constrained resources even when not used. See at least Sprigg’s Background.

Regarding claim 9, Shah teaches where a portion that optimizes to a consistent state is a portion that reaches a reproducible execution point for different input sets for the JSVM ([0008-12]: One method of processing JavaScripts comprises separating pre-compiled device-specific JavaScript code from JavaScript source code in the one or more JavaScripts, compiling the JavaScript source code, verifying the pre-compiled device-specific JavaScript code is (i) in a proper format, and (ii) meets one or more security levels, and merging compiled JavaScript source code and pre-compiled device-specific JavaScript code to obtain an optimized JIT code. The method may further comprise processing the optimized JIT code., [0021], [0035], claim 1).

Regarding claim 10, Sprigg teaches where the delivery module also delivers the runtime monitor to the application, and where the runtime monitor delivered to the application supports injecting the JavaScript environments at appropriate locations of the JSVM (([0001]: a device that intends to execute the Java applet will install the Java virtual machine on the device. Typically, because the virtual machine, or other system service, needs to 

Regarding claim 12, Shah teaches where the application is a web browser ([0004], [0005], [0009]: web application).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shah and Sprigg, as applied to claim 8, in further view of  et al. Meijer et al. (US 2009/0024986 A1).

Regarding claim 11, Shah and Sprigg do not expressly teach but Meijer teaches where the delivery module controls the application to use debugging hooks of a runtime monitor native to the application to inject the JavaScript environments at appropriate locations of the JSVM ([0030-71]: The dynamism of the claimed subject matter can also be beneficial in testing and debugging. In particular, a piece of code can be modified to include debugging information similar to the manner it is modified to insert profile information. Debugging hooks can then provide a means for performing offline monitoring, control, diagnostics and/or running of the program.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meijer with the teachings of Shah and Sprigg to utilize debugging hooks to insert information and run the application. The modification would have been motivated by the desire of facilitating runtime compilation of dynamically generated or loaded code.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holiday, Jr. (US 6,272,674 B1) in view of Shah (US 2013/0227354 A1).

Regarding claim 13, Holiday teaches the invention substantially as claimed including a non-transitory computer-readable medium storing processor executable instructions that, when executed by a computer, control the computer to: 
request an asset associated with a JavaScript virtual machine (JSVM), receive a JavaScript environment (JSE) associated with a portion of the JSVM, where the JSE is associated with instructions that when optimized, reach a reproducible execution point for different input sets for the JSVM ([0021]: the application is a Java applet and requires the use of a Java virtual machine (a system service) to execute. The device may contain a software platform, such as Brew.TM., described above. The device, using the software platform, determines that a Java virtual machine is used by the applet by checking whether there are any references by the applet to an object class indicating a Java virtual machine; [0023] If the system service is not installed, then the "no" branch is followed and the system proceeds to download the system service (Step 220). Following the above example, if the Java virtual machine used by the downloaded application is not installed in the device, then the device makes a request to the server to download the Java virtual machine.).
Holiday does not expressly teach where the JSE includes an initialized binary image of a state the portion of the JSVM; 
receive an unoptimized portion of the JSVM; and 
construct the JSVM by compiling and optimizing the unoptimized portion of the JSVM and injecting the JSE at an appropriate point in the JSVM.

However, Shah teaches where the JSE includes an initialized binary image of a state the portion of the JSVM ([0027] It is contemplated that the application 110 may be adapted to process the JavaScript 162 received within an HTML file. For example, the response 114 may comprise a web page comprising an HTML page, a CSS object, one or more images, and the JavaScript 162 comprising the pre-compiled one or more first sections of the at least one JavaScript 162 and the one or more second sections of the at least one JavaScript 162.); 
receive an unoptimized portion of the JSVM and construct the JSVM by compiling and optimizing the unoptimized portion of the JSVM and injecting the JSE at an appropriate point in the JSVM ([0008], [0009] Another embodiment of the invention comprises a computing system. One computing system comprises means for developing source code of one or more JavaScripts. The computing system further comprises means for implementing decision logic to determine a partitioning of the one or more JavaScript source code into (i) a first portion of code comprising code chosen to be converted/compiled to a device-specific code due to at least one of, protecting one or more unique code features, and an ease of conversion, and (ii) a second portion of code comprising code not chosen to be converted/compiled to device-specific code. The computing system yet further comprises means for pre-compiling the first portion of the code as the device-specific code, means for identifying the first portion of code as the device-specific code, and means for placing the identified device-specific code and the second portion of code into a web application file., [0020]: In response to the request 112, the application 110 may receive a response 114 from a network device 150 comprising the at least one JavaScript. One response 114 may comprise a plurality of responses. [0021]: The at least one JavaScript received from the network device 150 in the response 114 may comprise one or more pre-compiled JavaScript first sections; [0035], claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah with the teachings of Holiday to transmit JavaScript portions to the application. The modification would have been motivated by the desire of enabling secure distribution of JavaScripts to computing devices and protecting JavaScript source code from unwanted distribution.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holiday, Jr. and Shah, in further view of Sprigg (US 2004/0203690 A1).

Regarding claim 14, Holiday nor Shah expressly teach but Sprigg does teach where the instructions further control the computer to receive a runtime monitor that supports injecting the JSE into the JSVM ([0030] For example, the application may be a Java applet requiring the use of a Java virtual machine to execute on the wireless device. A loader loading the Java applet on the device for execution may request Java virtual machine services by using a Brew.TM. API mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sprigg with the teachings of Holiday and Shah to request JVMs to be integrated into applications. The modification would have been motivated by the desire of only download or install JVMs on an as needed basis to avoid taking constrained resources even when not used. See at least Sprigg’s Background.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holiday, Jr. and Shah, in further view of Meijer et al. (US 2009/0024986 A1).

Regarding claim 15, Holiday nor Shah expressly teach but Meijer does teach where the JSE is injected using debugging hooks associated with a native runtime monitor ([0030-71]: The dynamism of the claimed subject matter can also be beneficial in testing and debugging. In particular, a piece of code can be modified to include debugging information similar to the manner it is modified to insert profile information. Debugging hooks can then provide a means for performing offline monitoring, control, diagnostics and/or running of the program.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195